ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant contends that we erred in the original disposition of this case in holding that the clothes worn by the injured female on the day in question were admissible in evidence without any evidence that they were, at the time of trial, in the same condition as they were immediately after the alleged rape. It occurs to us that appellant does not fully appreciate the significance of the girl’s testimony relating thereto. She testified as follows: “That wearing apparel is torn, it was torn when he tried to pull my dress off. * * * he tore my skirt.” As we understand this testimony, it means that appellant tore the clothes at the time of the alleged offense and they had not been mended. Therefore, they were in the same condition when introduced in evidence as they were at the time *402of the commission of the offense. The clothes belonged to prosecutrix; she was wearing them at the time of the offense. She wore them home; she had them at the trial and there is no, intimation that anyone else had possession of them. Appellant seems to believe that our holding in the instant case is contradictory to and in conflict with our opinion in the case of Milo v. State, 214 S. W. (2d) 618. We do not agree with him.
Appellant next complains because we failed to discuss his Bill of Exceptions No. 5. It is true that we did not deem the complaint therein of sufficient importance to enter upon an extended discussion thereof since it would add nothing to the jurisprudence of this state.
Appellants’ motion for a rehearing is overruled.
Opinion approved by the Court.